Name: Commission Regulation (EC) No 1242/97 of 30 June 1997 amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  EU finance;  tariff policy;  animal product
 Date Published: nan

 1 . 7 . 97 EN Official Journal of the European Communities No L 173/77 COMMISSION REGULATION (EC) No 1242/97 of 30 June 1997 amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions in list CXL established as a result of the conclusion of the negotiations under Article XXIV:6 of the GATT ('), Whereas, in the framework of the World Trade Organiza ­ tion , the Community has undertaken to open tariff quotas for certain products in the egg sector and for egg albumin; whereas as a result, detailed rules for the ap ­ plication of those quotas for the period 1 July 1997 to 30 June 1998 should be laid down ; Whereas Commission Regulation (EC) No 1474/95 (2), as last amended by Regulation (EC) No 997/97 (3), provides for the administration of those quotas for the period 1 July 1996 to 30 June 1997; whereas provision should be made for their administration for the period 1 July 1997 to 30 June 1998; Whereas the period of validity of the licences should be adjusted to the period during which quotas are opened; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1474/95 is hereby amended as follows: 1 . Article 1 is replaced by the following: 'Article 1 For the period 1 July 1997 to 30 June 1998 , the import tariff quotas listed in Annex I are opened for the product groups and under the conditions indicated therein .' 2 . Annex I is replaced by the Annex to this Regulation . 3 . Article 6 is hereby replaced by the following: 'Article 6 For the purposes of applying Article 21 (2) of Regula ­ tion (EEC) No 3719/88 , import licences shall be valid for 150 days from the date of actual issue, but not beyond the end of the period specified in Article 1 . Import licences issued pursuant to this Regulation shall not be transferable .' Article 2 This Regulation shall enter into force on 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 146, 20 . 6 . 1996, p . 1 . (2) OJ No L 145, 29 . 6 . 1995, p . 19 . 0 OJ No L 144, 4 . 6 . 1997, p. 11 . No L 173/78 IEN Official Journal of the European Communities 1 . 7 . 97 ANNEX ANNEX I (tonnes) Group number CN code Duty applicable, ECU/tonne product weight Tariff quotas ( 1 . 7 . 1997 to 30 . 6 . 1998) E 1 0407 00 30 152 96 181 E 2 0408 1 1 80 711 0408 19 81 0408 19 89 310 331 6 463 (') 0408 91 80 687 I 0408 99 80 176 I E 3 3502 1 1 90 3502 19 90 617 83 10 835 (') (') Shell egg equivalent. Conversion according to the rates of yield fixed in Annex 77 of Regulation (EEC) No 2454/93 (OJ No L 253, 11 . 10 . 1993, p. 1 )/